992 So. 2d 319 (2008)
Kimberly Kay DANFORD, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-937.
District Court of Appeal of Florida, Fifth District.
September 29, 2008.
James S. Purdy, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Robinson v. State, 373 So. 2d 898 (Fla.1979).
PALMER, C.J., PLEUS and MONACO, JJ., concur.